DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 02/19/2021.  The arguments set forth are addressed herein below.  Claims 21-22 and 24-41 remain pending, Claim 41 has been newly added, and Claim 23 has been currently canceled.  Currently, Claims 21, 24, 26-28, 33, and 37 have been amended.  No new matter appears to have been entered.
Terminal Disclaimer
The terminal disclaimer filed on 03/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,449,440 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 21-22 and 24-41 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“receiving an utterance from a user computing device, the utterance comprising one or more spoken words associated with a video game; 
determining an action responsive to the utterance; 
determining the video game associated with the utterance, the video game being one of a plurality of video games;
identifying a user account associated with the utterance;
causing execution of at least a first portion of an instance of the video game at a host system configured to host at least a portion of the video game; and
causing execution within the instance of the video game a command associated with the action on behalf of a user associated with the user account without the user accessing the video game” (substantially encompassed by independent claims 21 and 33).
Claims 21-22 and 24-41 are allowed for the reasons stated above.  Additionally, claims 21-22 and 24-41 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 02/19/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715